



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Nolin, 2012 ONCA 183

DATE: 20120321

DOCKET: C53768

Rosenberg, Armstrong and Juriansz JJ.A.

BETWEEN

Her Majesty The Queen

Appellant

and

Justin Albert Nolin

Respondent

James K. Stewart, for the appellant

Steven Dallal, for the respondent

Heard and endorsed: March 20, 2012

On appeal from sentence imposed on April 29, 2011 by
    Justice Melvyn Green of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The sentence imposed was extremely lenient given the nature of the
    offences and the respondents record for violence. That said, we have not been
    persuaded that the sentence is manifestly inadequate. The trial judge had the
    benefit of a compelling
Gladue
report and was entitled to give
    considerable weight to the restorative justice principles.

[2]

Accordingly, while leave to appeal sentence is granted, the
    appeal is dismissed.


